Citation Nr: 1034749	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-20 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a respiratory disorder 
(to include chronic obstructive pulmonary disease and emphysema) 
as a result of asbestos exposure in service.

4.  Entitlement to service connection for a sinus disorder, to 
include as a result of asbestos exposure in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service in the U.S. Navy from 
November 1947 to October 1952.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that remand is appropriate as additional 
development is necessary prior to a final adjudication of the 
Veteran's claims.

Hearing loss and Tinnitus

Initially, the Board notes that, in his Notice of Disagreement, 
the Veteran claimed that he served in the Air Force from 1954 to 
1958, working around aircraft on the flight line at Elimdorf Air 
Force Base, Alaska, and Egland Air Force Base, Florida.  He 
claimed that this information was not used in deciding his claim 
for service connection.  The Board finds that an attempt should 
be made to verify this period of service reported by the Veteran 
and, if so, to obtain his service personnel and treatment records 
therefrom.

In addition, in his report, the examiner who conducted the VA 
audio examination in March 2008 referenced evidence that is not a 
part of the claims file.  Specifically, he referenced a VA 
Audiology Consult note from September 2007.  The only VA 
treatment notes in the claims file are from August 2007.  Thus, 
there appears to be outstanding relevant VA treatment records 
that have not been associated with the claims file.

In addition, the examiner noted that the September 2007 VA 
Audiology note gives the Veteran's reported history of having his 
hearing evaluated at St. John's Clinic in 2005.  The Board notes 
that the Veteran has provided treatment records from this 
provider, but they do not include any 2005 treatment records 
reflecting an evaluation of the Veteran's hearing.  These 
treatment records should be obtained on remand if available.

Furthermore, the examiner stated that these treatment records may 
more fully explain the etiology of the Veteran's hearing loss.  
The Board finds that this statement makes the examiner's opinion 
ambiguous and, thus, further inquiry must be undertaken to obtain 
these treatment records and obtain a VA medical opinion that 
takes them under consideration.  See e.g., Jones v. Shinseki, 23 
Vet. App. 382, 391 (2010) (The Court found that the examiner's 
statement was ambiguous regarding whether further information was 
required for an opinion, and accordingly, the Board should have 
remanded for clarification.).     

Respiratory Disorder (Claimed as Chronic Obstructive Pulmonary 
Disorder and Emphysema)

The Veteran is diagnosed to have chronic obstructive pulmonary 
disease.  In addition, there is some private medical evidence 
from June 2003 that indicates a possible diagnosis of emphysema 
as well.  The Veteran contends that these conditions are due to 
exposure to asbestos while serving aboard several ships including 
the USS Leyte (CV-32) (where he claims he was exposed to asbestos 
in his living quarters that were directly under the flight deck 
where the aircraft landed, which would knock the asbestos from 
the pipe covering).  The Veteran has also alleged that his 
respiratory problems may be the result of exposure to emissions 
from aircraft (see VA Form 9).  

The Board finds that a VA respiratory diseases (obstructive, 
restrictive and interstitial) examination should be provided to 
obtain clarification of the Veteran's current respiratory 
disorder(s) and to obtain a medical nexus opinion.  The Board 
notes that, for purposes of the examination only, exposure to 
asbestos in service while serving onboard the USS Leyte (CV-32) 
should be presumed.

Sinus Disorder

The Veteran contends that he has a sinus disorder manifested by 
recurrent sinus infections.  The only medical evidence in the 
claims file showing any type of sinus problem is a VA problem 
list from August 2007 that lists allergic rhinitis as a current 
problem.  There are no treatment records for recurrent sinus 
infections or for allergic rhinitis.  However, the Veteran is 
competent to say that he has recurrent sinus infections.  In 
addition, the Veteran claims that his current sinus disorder is 
related to exposure to either asbestos or aircraft emissions in 
service.  Thus, a medical nexus opinion is needed.

Thus, additional development is needed to assist the Veteran in 
developing his claim.  First, the Veteran should be requested to 
identify treatment for his claimed sinus disorder, and all 
identified records should be obtained, if available.  Second, an 
appropriate VA examination is in order to determine the exact 
nature of the Veteran's current sinus problems and to obtain a 
medical nexus opinion.  The Board notes that, for purposes of the 
examination only, exposure to asbestos in service while serving 
onboard the USS Leyte (CV-32) should be presumed.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Contact the Veteran and ask him to provide 
a copy of his DD214 (or other discharge 
document) showing his service in the U.S. Air 
Force from 1954 to 1958.  If the Veteran does 
not provide such documentation, contact the 
National Personnel Records Center (NPRC), or 
any other appropriate agency, and request it 
verify whether the Veteran served in the U.S. 
Air Force from 1954 to 1958 and, if so, 
describe the nature of this service (i.e., 
active duty, Reserve duty or National Guard 
duty).  

If this period of service is verified, then 
the Veteran's service personnel and treatment 
records for this period of service should be 
obtained from the NPRC or other appropriate 
agency.  Associate all requests and records 
received with the claims file.  If records 
are unavailable from any sources, a negative 
reply is requested.

2.  Contact the Veteran and ask him to 
complete a release form authorizing VA to 
obtain his treatment records from St. John's 
Clinic where he has received treatment for 
the claimed conditions.  The Veteran should 
be advised that, in lieu of submitting a 
completed release form, he can submit these 
private medical treatment records to VA 
himself, but should he do so, he must provide 
a complete copy of the entire record of 
treatment.  If the Veteran provides a 
completed release form, then the medical 
records identified should be requested.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should be 
fully documented.  The Veteran and his 
representative should be notified of 
unsuccessful efforts in this regard and 
afforded an opportunity to submit the 
identified records.

3.  Obtain the Veteran's medical records from 
the VA Medical Center in Fayetteville, 
Arkansas, from September 2007 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility should 
provide a negative response if records are 
not available.

4.  After any additional evidence has been 
obtained, schedule the Veteran for the 
following VA examinations.  The claims file 
must be provided to each examiner for review 
in conjunction with the examination, and such 
review should be noted in the examination 
report.

Audio Exam -  Schedule the Veteran for a VA 
audio examination for his bilateral hearing 
loss and tinnitus.  The examiner should 
elicit from the Veteran a detailed account of 
any instances of noise exposure during 
military service as well as before and after 
service.  After reviewing the file and 
conducting audiometric testing, the examiner 
should render an opinion as to whether it is 
at least as likely as not (i.e., at least a 
50 percent probability) that any current 
hearing loss (whether bilateral or 
unilateral) and tinnitus are due to acoustic 
trauma incurred during service or is due to 
some other etiology.  The examiner should 
provide a complete rationale for any opinion 
given, including discussion of evidence 
contrary to the opinion rendered.  

Respiratory Diseases (Obstructive, 
Restrictive and Interstitial) Exam - After 
reviewing the file and conducting any 
necessary diagnostic tests and/or studies 
(including pulmonary function tests), the 
examiner should render a diagnosis of all 
respiratory disorders the Veteran has 
currently.  If any respiratory disorder is 
found, the examiner should than render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that each current respiratory 
disorder found on examination is related to 
any disease or injury incurred during 
service, specifically whether it is due to 
exposure to asbestos or aircraft emissions.  
The examiner should provide a complete 
rationale for any opinion given, including 
discussion of evidence contrary to the 
opinion rendered.  

Nose, Sinus, Larynx and Pharynx Exam - After 
reviewing the file and conducting any 
necessary diagnostic tests and/or studies, 
the examiner should render a diagnosis of all 
sinus disorders the Veteran has currently.  
If any sinus disorder is found, the examiner 
should than render an opinion as to whether 
it is at least as likely as not (i.e., at 
least a 50 percent probability) that each 
current sinus disorder found on examination 
is related to any disease or injury incurred 
during service, specifically whether it is 
due to exposure to asbestos or aircraft 
emissions.  The examiner should provide a 
complete rationale for any opinion given, 
including discussion of evidence contrary to 
the opinion rendered.  

5.  After ensuring that all actions have been 
taken to comply with the above remand 
instructions (including that the VA 
examination reports are complete), the 
Veteran's claims should be readjudicated.  If 
such action does not resolve the claims, a 
Supplemental Statement of the Case should be 
issued to the veteran and his representative.  
An appropriate period of time should be 
allowed for response.  Thereafter, these 
claims should be returned to this Board for 
further appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



